Order entered March 5, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00839-CR

                                    TOREY BOYKIN, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 366th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 366-82130-2012

                                              ORDER
        The Court REINSTATES the appeal.
        On December 16, 2014, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Lara
Bracamonte; (3) counsel’s explanation for the delay in filing appellant’s brief is that there has
been serious illness in her immediate family which resulted in counsel falling behind on her
work; and (4) counsel represented that she could file appellant’s brief by March 28, 2014.
        We ORDER appellant to file his brief by MARCH 28, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE